Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an electric pump device comprising: 
a motor; 
an inverter substrate that is electrically connected to the motor; 
a housing that accommodates the motor and the inverter substrate; and 
a pump section that is driven by motive power of the motor, 
wherein the inverter substrate has a plurality of heat generating elements that are mounted on the inverter substrate and are disposed at intervals from each other, 
the housing has an inverter housing section that accommodates the inverter substrate, the inverter housing section has a first member that faces one plate surface of a pair of plate surfaces of the inverter substrate, a second member that faces the other plate surface of the pair of surfaces, and a plurality of heat conductive sheets that are disposed between the first member or the second member and the inverter substrate and is brought into contact with the first member or the second member and the inverter substrate, the heat conductive sheets are thermally connected to the heat generating elements, and the plurality of heat conductive sheets are individually disposed at positions at which the heat conductive sheets overlap the plurality of heat generating elements in a plan view of the inverter substrate.
Hieda et al. (U. S. Patent 10,461, 611) teaches a motor that has the substrate, the producing parts of the motor drive circuit, the conductive sheets, the housing with the first and second member for holding the substrate and holding the heat producing part. In Hieda et al. the sheets come into contact with the heat producing parts and the first or second member of the housing.  But, claims the sheet come into contact with the housing and the substrate. This limitation is best illustrated in figure 8, where the 13c come into contact with the first member of the housing 16a and the substrate 40.  Hieda et al. show sheets 49 touching the driving circuit 4 and the housing, but not the substrate. Ishimoto et al. (U. S. Patent 10,389,212) teaches a gel 122d between the substrate and the case 24, but does not teach sheets, and the gel is between the case and heat producing part inverter parts 92.  Hirotanini et al teaches, similar to Hieda et al. (electrical) insulation sheets between the switching element arrangements and the case. Bass teaches where the housing touches the substrate opposite the heat producing parts, but does not teach a sheet between the housing part and the substrate.  The sheets and gels provide electrical insulation and thermal contact at the same.  The opposite side of the substrate from a heat producing circuit element typically does not provide electrical conductivity. 
The applicants problem solving area is to use a plural number of sheets in contact with the substrate and housing rather than one sheet for a wide surface cited in JP 2016-39672, curb deformation of the inverter substrate. There is not a reasonable for basis for combining this reference with Hieda et al. as the reference does not teach the further limitations of claim 1.  To make such a combination would take an unreasonable amount of experimentation.
Claim 1 is considered, as a whole, to be non-obvious with respect to the closest related prior art. 
Claims 2-9 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 20, 2021